IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lobar Associates, Inc.,                            :
                   Petitioner                      :
                                                   :
               v.                                  :   No. 1038 C.D. 2018
                                                   :   Argued: March 12, 2019
Pennsylvania Turnpike Commission,                  :
                 Respondent                        :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                                FILED: August 1, 2019

               Lobar Associates, Inc. (Contractor) petitions for review of an order of
the Board of Claims (Board) that sustained the preliminary objections of the
Pennsylvania Turnpike Commission (Commission) and dismissed Contractor’s
claim for lack of jurisdiction. The Board held that Contractor’s claim was barred by
the six-month statute of limitations set forth in Section 1712.1(b) of the
Commonwealth Procurement Code, 62 Pa. C.S. §1712.1(b).1 Contractor argues that
the Board erred in its determination of when Contractor’s claim accrued. Discerning
no such error by the Board, we affirm.
                                           Background
               On June 18, 2014, Contractor agreed to construct a 2,431-square-foot
material testing laboratory at mile marker 113.82 of the Pennsylvania Turnpike (the


1
 Section 1712.1(b) of the Procurement Code states:
       (b) Filing of claim.--A claim shall be filed with the contracting officer within six
       months of the date it accrues. If a contractor fails to file a claim or files an untimely
       claim, the contractor is deemed to have waived its right to assert a claim in any
       forum. Untimely filed claims shall be disregarded by the contracting officer.
62 Pa. C.S. §1712.1(b).
Somerset Project) for the Commission. Contractor completed the work in June 2016.
On July 27, 2016, Contractor submitted a “supplemental work order” to the
Commission, requesting additional compensation of $150,925.19 for changes to the
project made by the Commission during construction. Reproduced Record at 676a
(R.R. __). On September 21, 2016, the Commission responded that it would pay
$35,233.05 for the supplemental work. Contractor responded with a request for
further review, which was denied by the Commission on October 17, 2016.
              On March 27, 2017, Contractor submitted an administrative claim to
the Commission’s contracting officer, seeking $418,767.42 for the supplemental
work and delay damages attributable to the Commission’s project design changes.
The Commission conducted an administrative hearing. It denied Contractor’s claim
as untimely because it was not submitted within six months of the Commission’s
September 21, 2016, determination that it would pay $35,233.05 for the
supplemental work.
              Thereafter, on September 14, 2017, Contractor filed a three-count claim
against the Commission with the Board asserting breach of contract, unjust
enrichment, and violation of the Contractor and Subcontractor Payment Act, 73 P.S.
§§501-516.2 Contractor sought a judgment in excess of $418,767.42, plus interest,
costs of suit and attorney fees.
              Contractor’s claim stated that the Somerset Project began as a publicly
bid project. However, the Commission then made an “unwieldy and confusing


2
  Act of February 17, 1994, P.L. 73, as amended, 73 P.S. §§501-516. The Contractor and
Subcontractor Payment Act sets guidelines for prompt payment. Section 9 of the Contractor and
Subcontractor Payment Act, 73 P.S. §509. Interest may be assessed on payments unreasonably
held. Section 9(d) of the Contractor and Subcontractor Payment Act, 73 P.S. §509(d). A
contractor that withholds payment in bad faith can be subjected to a one percent penalty and
attorney fees. Section 12 of the Contractor and Subcontractor Payment Act, 73 P.S. §512.
                                             2
attempt to convert [the] publicly bid project into a JOC [job-order contract] project.”
Claim, ¶2 at 1; R.R. 8a.3 The claim alleged that this conversion resulted in “an
incomplete design to start the [p]roject and thus one that changed and morphed as
the [p]roject proceeded.” Claim, ¶3 at 2; R.R. 9a. The design changes required
Contractor to perform work beyond the scope of the contract. Claim, ¶5 at 2; R.R.
9a. In addition, Contractor sought delay damages for expenses it incurred due to
delays caused by the design changes. Claim, ¶6 at 2; R.R. 9a. Contractor’s claim
asserted damages of $150,925.19 for the supplemental work and delay damages of
$267,842.23. Claim, ¶7 at 2: R.R. 9a.
              The Commission filed preliminary objections, asserting that the Board
lacked jurisdiction because Contractor’s claim was barred by the six-month statute
of limitations in Section 1712.1(b) of the Procurement Code. The Commission also
asserted that Contractor failed to exhaust its administrative remedy and failed to state
a claim for unjust enrichment. The Board held an evidentiary hearing on the question
of its jurisdiction.
              Contractor presented the testimony of Carl Barker, its project manager
for the Somerset Project.4 He has worked with hundreds of job order contracts, but
the Somerset Project was his first with the Commission. The contract established a
fixed price for the completion of the Somerset Project, but it also authorized




3
  A “job order” is defined by Section 101.03 of the Contract as the “contractor’s authorization
issued by the Commission, in conjunction with a Purchase Order, to perform all work required to
complete the Detailed Scope of Work for the amounts in the Price Proposal within the agreed upon
schedule.” R.R. 54a.
4
  Barker was employed by Contractor from April 2015 through January 2018.
                                               3
supplemental job orders that would add work credits to, or deletions from, the
contract’s fixed price. 5
              Barker’s contact at the Commission was Robert Kleimenhagen, the
project manager. At the outset, Kleimenhagen instructed Barker to keep an Excel
spreadsheet to document extra work Contractor performed on the Somerset Project.
Rather than address each project change as it arose, Kleimenhagen explained that
the Commission would review the spreadsheet at the end of construction. Barker
thought this was unusual for such a large project, but he complied with
Kleimenhagen’s directive. At the conclusion of the project, Contractor submitted a
supplemental job order and spreadsheet seeking $150,925.19 for additional work.
              Barker testified that he sent the supplemental job order request via
email on July 27, 2016, to Gary Madey, the Commission’s construction manager.
Barker explained that the spreadsheet had to be uploaded using the Commission’s
collaborative software, known as “Kahua,” and Madey was the person who handled
this software. Notes of Testimony, 3/12/2018, at 53 (N.T. __); R.R. 388a. Barker
copied Kleimenhagen on the email to Madey. On August 26, 2016, Kleimenhagen
responded that he hoped to complete the review by September and requested
additional information from Barker. Barker did not respond to Kleimenhagen’s
email.
              On September 21, 2016, Kleimenhagen sent Barker an email with an
attached spreadsheet.       The email explained that the Commission’s entire
construction management team had reviewed Barker’s spreadsheet and compared it
to the project design drawings, specifications, special provisions and on-site

5
 The Commission describes the job order contract between the Commission and Contractor as an
“umbrella contract” from which individual “job orders” or “projects” could be awarded.
Commission Brief at 9.
                                             4
construction inspections.    The email concluded that Contractor was owed
$35,233.05, and not $150,925.19. Contractor was advised to submit a supplemental
job order for the work items for which the Commission was willing to pay.
            On October 6, 2016, Barker sent Kleimenhagen an email requesting
further review because Contractor did not accept the amount of $35,233.05. Barker
did not specifically request, but expected, a meeting.      On October 17, 2016,
Kleimenhagen responded with an email that reiterated the line-by-line account of
what the Commission agreed to pay pursuant to the September 21, 2016, email.
            Barker testified that he believed the Commission’s October 17, 2016,
email was the final determination. He did not believe the September 21, 2016, email
was a final determination because the job order contract required a “collaborative
process” whereby the parties would “review and discuss” all supplemental job
orders. With the October 17, 2016, email, Barker realized the Commission would
not meet and discuss the supplemental job order at issue.
            On cross-examination, Barker was asked about Contractor’s delay
damages, which were not included in its July 27, 2016, supplemental job order.
Barker explained that he was still working on the delay claims at that time. Barker
acknowledged that the job order contract required prompt notification of any claim
for delay damages.
            Barker was also questioned about a January 5, 2017, letter from the
Commission’s counsel to Contractor’s counsel. In that letter the Commission
expressed its disagreement with Contractor’s assumption that the deadline for filing
an administrative claim with the Commission was six months after Kleimenhagen’s
October 17, 2016, email, i.e., April 17, 2017. The letter stated that Kleimenhagen’s




                                         5
earlier email of September 21, 2016, was the final determination, and Contractor had
six months from that date to file a claim, i.e., March 21, 2017.
             Janice Fleming-White, a member of Contractor’s legal department,
testified. She reviewed the September 21, 2016, email and concluded that it did not
constitute a final decision. Upon review of the October 17, 2016, email she prepared
a letter of intent to file a claim, which was sent to Kleimenhagen the next day.
             The Commission presented the testimony of Kleimenhagen, who stated
that he was the project manager for the Somerset Project, the contract representative
and the contracting officer. Michael Baker International served as the construction
manager, and it assigned Madey to inspect the Somerset Project.
             Kleimenhagen confirmed that he instructed Barker to keep a record of
the work that was deleted or added to the project and to submit all work changes in
a supplemental job order at the conclusion of the contract. Kleimenhagen’s directive
did not relate to the notice of delay damages; the contract requires that a claim for
delay damages be asserted within ten calendar days of the act that caused the delay.
The contract also required Contractor to file a notice of intent to submit a delay
damages claim to the contracting officer in writing within ten days of the act or
omission.
             Kleimenhagen testified that Contractor submitted the supplemental job
order request on July 27, 2016. On August 24, 2016, Kleimenhagen emailed Barker
requesting additional documentation to finish the review, but Barker did not respond.
Kleimenhagen then sent the September 21, 2016, email partially denying the claim.
Attached to the email was a spreadsheet with a line-by-line analysis of costs the
Commission accepted or rejected, followed by a notation “pay” or “no pay.” N.T.
142; R.R. 477a.


                                          6
              Kleimenhagen noted that Barker’s email of October 6, 2016, did not
point out any errors in the Commission’s review. It simply expressed disagreement
and requested a further review. On October 17, 2016, Kleimenhagen responded to
Barker, stating that the review had been completed, as reported in the Commission’s
September 21, 2016, email. Contractor then issued a notice of claim on October 18,
2016.
              On cross-examination, Kleimenhagen was questioned about his status
as the Commission’s contract representative. Kleimenhagen responded that he was
assigned this job by his supervisor, but he conceded there was no written
confirmation of his appointment. Kleimenhagen was then asked about an email
Madey sent to Barker in 2015 in which Madey identified himself as the contract
representative. Kleimenhagen explained that he drafted the email for Madey to send,
but it looked, mistakenly, as if Madey was the author.
              Madey testified regarding his review of the supplemental job order.6
When Contractor submitted the supplemental job order and spreadsheet, Madey
prepared his own spreadsheet. He looked at each of the 237 line items submitted and
compared each with the terms of the contract and the construction plans. If the item
listed represented additional work requested by the Commission, he wrote “pay” on
the line. N.T. 212; R.R. 547a. If the item listed was required under the original
contract, he wrote “no pay.” Id. There were items that Contractor had included in
its proposal but did not perform, which he also listed as “no pay.” Madey stated that
the spreadsheet was produced by collaboration between Michael Baker, Inc., and the




6
  Madey was not questioned about the 2015 email wherein he referred to himself as the contract
representative.
                                              7
Commission. The Commission’s construction management team did one review,
and it was completed by September 21, 2016.
             The Board sustained the Commission’s preliminary objection to its
jurisdiction. The Board found that Contractor’s claim accrued on September 21,
2016.    Accordingly, when Contractor filed its administrative claim to the
Commission on March 27, 2017, the six-month statute of limitations in Section
1712.1(b) of the Procurement Code had run.
             The Board rejected Contractor’s contention that Kleimenhagen was not
the contract representative with authority to deny payment on Contractor’s
supplemental job order. The contract defined the Commission’s “representative” as
“the authorized representative acting on behalf of the Director of Facilities and
Energy Management Operations or the Chief Engineer.” R.R. 588a. The contract
made the “representative” the one to “decide differences concerning the performance
of the work covered by the contract.” R.R. 598a. Although Madey identified
himself in an email as the Commission’s “designated representative” on the
Somerset Project, the Board accepted Kleimenhagen’s testimony that he was the
actual contract “representative.” This finding was supported by other evidence.
             For example, Contractor sent the supplemental work order to Madey,
but it was Kleimenhagen who responded. It was Kleimenhagen who advised Barker
that if Contractor submitted a revised proposal, “I will process the supplemental Job
Order ASAP.” R.R. 681a. These communications showed that Kleimenhagen was
the contract “representative,” and at no point did Contractor question
Kleimenhagen’s authority to so act. Indeed, Contractor sought further review from
Kleimenhagen, and Contractor accepted his October 17, 2016, email as a final
determination.


                                         8
              The Board rejected Contractor’s argument that the September 21, 2016,
email was not a final determination. The email stated that the Commission had
“completed the review” of Contractor’s supplemental job order request and that the
“entire construction management team” had compared the submission with the
project specifications. The email specifically identified what would not be paid,
with line-by-line notations, and this constituted a denial. The Board also rejected
Contractor’s assertion that Kleimenhagen’s October 17, 2016, email implied that
additional review had been undertaken by the Commission subsequent to September
21, 2016. Contractor now petitions for this Court’s review.
                                           Appeal
              On appeal,7 Contractor raises several issues, which we have reordered
and combined into three for purposes of our review. First, Contractor argues that
the Board erred in finding that Kleimenhagen was the contract “representative” with
authority to make a determination on Contractor’s supplemental job order. Second,
Contractor contends that even if Kleimenhagen could issue a determination, the
Board erred in holding that Contractor’s claim accrued on September 21, 2016,
because Contractor reasonably interpreted the email Kleimenhagen sent on that date
as merely starting the contractually mandated collaborative review process, to which
the Commission did not adhere. Relatedly, Contractor contends that the Board erred
in failing to consider actions by the Commission after September 21, 2016,
indicating that it did not consider Kleimenhagen’s email to be a final determination.


7
  In reviewing a Board decision this Court determines whether the Board committed an error of
law, whether the necessary findings were supported by substantial evidence, or whether
constitutional rights were violated. Wayne Knorr, Inc. v. Department of Transportation, 973 A.2d
1061 (Pa. Cmwlth. 2009). Our standard of review of an order sustaining preliminary objections
based on an issue of law is de novo, and our scope of review is plenary. Buchart Horn, Inc. v.
Department of Transportation, 1 A.3d 960 (Pa. Cmwlth. 2010).
                                               9
Third, Contractor asserts that the Board erred in finding that any confusion over the
procedure the Commission followed was cleared up by the January 5, 2017, letter
from the Commission’s general counsel; Contractor argues that letter was
misleading.


                                           Discussion
                               I. Kleimenhagen’s Authority
               In its first issue, Contractor argues the Board erred in finding that
Kleimenhagen was the Commission’s named contract “representative” with
authority to make a determination on Contractor’s supplemental job order.8
Contractor cites Kleimenhagen’s testimony that there was nothing in writing
appointing him as contract representative. The only person who asserted, in writing,
that he was the Commission’s contract representative was                             Madey, the
Commission’s construction manager. Because Kleimenhagen lacked the requisite
authority, Contractor asserts that Kleimenhagen’s September 21, 2016, email to
Barker was not a final determination that caused Contractor’s claim to accrue.


8
  Section 101.03 of the parties’ contract defines the “representative” as “[t]he authorized
representative acting on behalf of the Director of Facilities and Energy Management Operations
or the Chief Engineer.” R.R. 588a. Pursuant to Section 105.01 of the contract, the named contract
representative is authorized to:
        [1] determine the appropriateness of each task in the Price Proposal[;]
        [2] determine whether an item of work is a Prepriced Task or a Non-Prepriced Task;
       [3] determine the quantity of the kinds of work and the quality of material for which
       payment will be made under the contract;
       [4] determine the answer to questions in relation to the project and its construction;
       and
       [5] decide differences concerning the performance of the work covered by the
       contract.
R.R. 598a.
                                                10
             The Commission responds that Kleimenhagen testified that he was
appointed the contract representative for the Somerset Project by his director.
Further, the Commission routinely assigned the project manager to serve as the
contract representative and the contracting officer. Kleimenhagen testified that
Contractor was well aware of this practice because it has completed dozens of
construction projects with the Commission over many years. Kleimenhagen drafted
the 2015 email that identified the author as the contract representative, and Madey
sent it to Contractor.    Although it was not clear that the email referred to
Kleimenhagen as the contract representative, Contractor did not treat Madey as the
actual contract representative.
             We agree with the Board’s conclusion that Kleimenhagen had authority
to issue a determination on Contractor’s supplemental job order. Barker emailed the
supplemental job order to Madey, with a copy to Kleimenhagen, and the responses
on August 26 and September 21, 2016, came from Kleimenhagen. Barker did not
testify that he considered the September 21, 2016, email to be a preliminary
communication because Kleimenhagen had authored it. In fact, Barker testified he
had no idea who was the contract representative. Barker further testified that he
considered the October 17, 2016, email, which was also authored by Kleimenhagen,
to be the Commission’s final decision. This inconsistency cannot be reconciled with
Contractor’s premise that Kleimenhagen was not authorized to act as the
Commission’s contract representative.
             Further, the Board credited Kleimenhagen’s testimony that he was the
contract representative. This testimony is supported by Kleimenhagen’s September
21, 2016, email to Barker, which states:

             The [Commission] has completed the review of your
             supplemental job order request submitted on July 27, 2016.
                                           11
             Please find attached an EXCEL spreadsheet which provides an
             explanation for each category/line in the proposal, and our
             position on whether the line item will be paid or not by the
             [Commission]. The entire construction management team [the
             Commission, the construction project manager and inspector,
             and the project architect] thoroughly reviewed your submission
             by comparing it to the project design drawings, specifications,
             special provisions, and on-site inspections during construction.
             Our determination is the acceptable additional work costs
             submitted by [Contractor] is $35,233.05 not $150,925.19.

R.R. 681a (emphasis added). This email demonstrated Kleimenhagen’s authority to
speak for the Commission.
             There is no support for Contractor’s claim that Kleimenhagen lacked
authority. Further, Contractor’s legal department deemed Kleimenhagen’s October
17, 2016, email to speak for the Commission, thereby triggering Contractor’s right
to file a notice of claim. In sum, substantial evidence supports the Board’s factual
finding that Kleimenhagen was the contract representative on the project.
                     II. Accrual Date of Contractor’s Claim
             Contractor contends that the Board erred in finding that Contractor’s
claim accrued on September 21, 2016, because Kleimenhagen’s email of that date
was not a final determination on Contractor’s supplemental job order. Contractor
observes that the email did not use terms such as “will not be paid” or “denied.” Nor
did Kleimenhagen assert in his subsequent email of October 17, 2016, that the claim
had already been denied. Contractor maintains that it reasonably interpreted the
September 21, 2016, email as starting the contractually mandated review process,
which required that a supplemental job order follow the same process for developing
a new job order. This collaborative process required the parties to “meet and
discuss” the matter before a final determination was made, and the Commission did
not satisfy this requirement. Barker requested further review on October 6, 2016,
                                         12
because he assumed there would be a meeting prior to a final determination.
Contractor asserts that the Commission’s actions after September 21, 2016, also
show that it did not consider Kleimenhagen’s communication of that date to be a
final determination.
             Our Supreme Couort has addressed the accrual of a claim under the
Procurement Code.       In Darien Capital Management, Inc. v. Public School
Employes’ Retirement System, 700 A.2d 395, 397 (Pa. 1997), the Court stated as
follows:

             A claim accrues when 1) a claimant is first able to litigate his or
             her claim, e.g., when the amount due under the claim is known
             and the claimant is capable of preparing a concise and specific
             written statement detailing the injury, and 2) the claimant is
             affirmatively notified that he or she will not be paid by the
             Commonwealth.

Both prongs must be satisfied for a claim to accrue and only then will the statute of
limitations commence. Ferguson Electric Company, Inc. v. Department of General
Services, 3 A.3d 681, 686 (Pa. Cmwlth. 2010). A refusal to pay need not contain the
words “will not be paid” or “denied.” Id. Nor is it mandatory that the refusal state
that it is a “final decision” or advise the recipient of the “right to appeal.” Id. A
claim accrues when the refusal communicates that payment will not be made. Id.
             The September 21, 2016, email from Kleimenhagen to Barker states, in
relevant part, as follows:

             The [Commission] has completed the review of your
             supplemental job order request submitted on July 27, 2016.
             Please find attached an EXCEL spreadsheet which provides an
             explanation for each category/line in the proposal, and our
             position on whether the line item will be paid or not by the
             [Commission]. The entire construction management team [the
             Commission, the construction project manager and inspector,
                                         13
             and the project architect] thoroughly reviewed your submission
             by comparing it to the project design drawings, specifications,
             special provisions, and on-site inspections during construction.
             Our determination is the acceptable additional work costs
             submitted by [Contractor] is $35,233.05 not $150,925.19.
             I have created JOC Project 02-2015-G-009.01 in the E-Gordian
             system, and respectfully request that you submit a revised
             proposal for the “pay” items listed in the attached EXCEL
             spreadsheet at your earliest convenience. Once I receive the
             proposal in E-Gordian, I will process the supplemental Job Order
             ASAP.

R.R. 681a. Contractor asserts that this language did not trigger the accrual of its
claim against the Commission. We disagree.
             Kleimenhagen’s email specifies the total amount of the supplemental
work order that the Commission would pay. A spreadsheet was attached, listing the
237 line items Contractor sought payment for and the cost of each item. A notation
is made after every single item stating “pay” or “no pay.” A reason is listed for each
item for which payment was denied. The email states the review was “completed,”
and “our determination is the acceptable additional work costs submitted by
[Contractor] is $35,233.05 not $150,925.19.” R.R. 681. In sum, the September 21,
2016, email meets both prongs of the standard set forth in Darien Capital
Management, i.e., Contractor was able to state the amount due under its claim and
had been notified that it would not be paid that amount by the Commission.
             Notwithstanding the unequivocal denial communicated by the
September 21, 2016, email, Contractor maintains that it reasonably interpreted it to
initiate the contractually mandated review process, which requires a supplemental
job order to follow the same process for developing a new job order.             This
collaborative process required the parties to “meet and discuss” the matter before a


                                         14
final determination was made. The Commission responds that the plain language of
the contract does not support Contractor’s argument. The collaborative process set
forth in the contract relates to the development of a job order. It makes no sense to
follow this procedure for work already completed. The Board agreed, as do we.
             Section 109.03(a) of the contract states that a “supplemental job order”
will be developed in accordance with the “procedures for developing a job order.”
R.R. 632a. More specifically, Section 109.03(a) states:

             Work specified in Sections 104.02 [regarding alterations to
             detailed scope of work] and 104.03 [deleted from contract] will
             be paid, if authorized in writing by the Representative, as a
             Supplemental Job Order developed in accordance with the
             procedures for developing a Job Order set forth in the Special
             Provisions. Compensation will be limited to the work authorized
             in writing and actually performed. Work performed before
             written authorization will be at the Contractor’s risk.

             A Supplemental Job Order identifying the work to be done and
             the price to be paid therefore will be processed before or during
             the performance of the work. To avoid interrupting the project,
             written authorization to perform the work [is permissible from
             specified project personnel].

Id. (emphasis added). The “Procedure for Developing a Job Order” is set forth in
Special Provision 9.00 of the Contract. It provides:

             As the need exists, the Commission will notify the contractor of
             a project. The Commission and the contractor will review the
             project and discuss, at a minimum:

                   a. the general scope of the work

                   b. alternatives for performing the work and value
                      engineering;
                   c. access to the site and protocol for admission;

                                         15
                   d. hours of operation;

                   e. staging area;

                   f. requirements for professional services, sketches,
                      drawings, and specifications;

                   g. construction schedule;
                   h. the presence of hazardous materials;

                   i. date on which the Price Proposal is due.

R.R. 571a-72a. Once this initial process is completed, the contractor prepares a price
proposal, which the Commission reviews to determine its reasonableness. The
Commission is authorized to accept or reject the price proposal for any reason.
             The contractual procedure for developing a job order requires a
discussion to determine what work will be done, how it will be done, when it will be
done and what it will cost. This presupposes that the work has not yet been
completed. Similarly, Section 109.03(a) states that the supplemental job order will
be “processed before or during the performance of the work.” R.R. 632a. These
requirements cannot be applied to the type of supplemental job order at issue here,
i.e., one for work that has already been completed.
             The Board rejected Contractor’s claim that a supplemental job order
was to be negotiated in accordance with the procedures for developing a job order.
The Board explained as follows:

             Based on the Board’s reading of the [contract], as well as our
             years of experience in resolving contract claims, a supplemental
             job order, like a change order (which was to accompany same
             here per the General Provisions) is the process used when both
             contractor and owner/agency agree the work is beyond the scope
             of the original design/specifications and determine that they can
             negotiate a price for the new work and add it to the contract

                                         16
                before the new work is done without delaying the project. It is
                not the process prescribed or utilized when the parties do not
                agree as to whether the disputed work is or is not within the
                original scope of the contract or have not determined to resolve
                the issue before the alleged extra work occurs. Instead the
                process prescribed here by [] Kleimenhagen (i.e. continue with
                the work, keep track of what the contractor believes to be extra
                work, and seek resolution at the end of the project) is the more
                typical method for resolution of such disputed tasks as we have
                here in this case.

                Based on the plain language of the [c]ontract, particularly that of
                Section 109.03 of the General Provisions, to which [Contractor]
                wishes strictly to hold the [Commission], we conclude that,
                strictly speaking, this provision is not applicable to a claim for
                extra work made after the work was performed and done prior
                to written authorization. Therefore, to the extent [Contractor]
                claims the [Commission’s] denial of its request for additional
                payment was ineffective for failure to observe the supplemental
                job order process, we disagree.

Board Adjudication at 33 (underlining in original) (emphasis added).
                We agree with the Board’s analysis. Where uncertainty existed about
whether certain work was within the scope of the contract, Contractor was directed
to do the work and then submit an invoice. Contractor followed this procedure and
received the Commission’s agreement to pay the invoice for supplemental work, in
part, on September 21, 2016. Notably, in his October 6, 2016, response, Barker did
not request a meeting or ask when one would be scheduled. Instead, Barker asked
Kleimenhagen to “further review[]” the determination and “contact our office if you
have any questions.” R.R. 716a.9



9
    In full, Barker’s email response to Kleimenhagen stated:
           Attached is our response to the [Commission’s] offer for a Supplemental Work
           Order.
                                              17
              Contractor argues that the Commission’s actions after September 21,
2016, signaled that the Commission did not make a final determination on that date.
Contractor notes that Kleimenhagen took more than a week to respond to Barker’s
October 6, 2016, email, which implies that another review was conducted.
Additionally, when Contractor filed its claim, the Commission held a hearing prior
to dismissing it as untimely, which would not have been necessary unless it was
uncertain about the meaning of the September 21, 2016, email. Contractor argues
that the Board erred in failing to consider these points in determining the date that
Contractor’s claim accrued.
              Contractor’s      argument      lacks    merit.       The    Board      credited
Kleimenhagen’s testimony that he was at a conference in California when Barker
sent the October 6, 2016, email, so he did not review it until October 11, 2016.
Because of other work, he was not able to respond until October 17, 2016. Simply,
Contractor’s belief that the lapse of time between the Commission’s two emails
shows that a second review occurred lacks a foundation in the record. Likewise,
nothing can be read into the Commission’s holding a hearing on Contractor’s claim
before it dismissed it as untimely. We agree with the Board on this point.
              III. January 5, 2017, Letter from Commission’s Counsel
              Finally, Contractor challenges the Board’s conclusion that the
Commission cleared up any confusion over the date Contractor’s claim accrued with

       [Attachment:] [Contractor] is in receipt of your email dated 9/21/16 with
       revisions/acceptance of items on our … Submission Breakdown of additional work
       performed on the above referenced project. We disagree with your proposed
       approval of $35,233.05 out of $150,925.19 of additional work which was directed
       by the [Commission] and performed by our firm. We respectfully request that these
       changes be further reviewed and paid for.
       Please feel free to contact our office if you have any questions. Thank you.
R.R. 716a, 722a (emphasis in attachment omitted).
                                              18
a letter from its general counsel to Contractor’s counsel on January 5, 2017. More
specifically, the Board concluded that the letter of Commission’s counsel

             cleared up any possible confusion engendered by the loose usage
             of the “supplemental job order” term and indicated that
             [Contractor’s] request for payment was finally denied on the
             September 21, 2016 date, at the latest.

Board Adjudication at 35.
             Contractor argues that the letter from the Commission’s counsel did not
state that the Commission made and communicated its final determination through
Kleimenhagen’s email to Barker on September 21, 2016. Further, the letter was
confusing because it posited that Contractor’s claim could have accrued on several
different dates. The Commission responds that the letter expressly disagreed with
Contractor’s suggestion that it had until April 17, 2017, to file a claim.
             To begin, counsel’s letter, sent to Contractor’s counsel, stated that the
Commission

             disagrees with [Contractor’s] position as to the present
             procedural posture of its Claim. Accordingly, we respectfully
             disagree with your assumption that [Contractor’s] Claim is to be
             filed on or before April 17, 2017.

R.R. 797a. The letter then went on to address several matters, such as the lack of
specificity in Contractor’s notice of claim and Contractor’s assertion that
Kleimenhagen’s October 17, 2016, email represented the Commission’s final
determination.   The Commission’s counsel reasoned that Barker’s request for
“further review” in his email of October 6, 2016, demonstrated that Contractor
understood that its request for payment had been denied on September 21, 2016.
The letter challenged Contractor’s failure to file a notice of intent to file a claim


                                          19
within ten days of the September 21, 2016, email and questioned why Contractor did
not “suggest that its claim is due by March 21, 2017, six (6) months from that earlier
and identical determination.” R.R. 798a.
               We reject Contractor’s characterization of the letter as not stating that
“the Commission believed that [Contractor’s] claim accrued as of September 21,
2016.” Contractor Brief at 36. The letter acknowledged Contractor’s belief that the
October 17, 2016, email constituted the denial of the claim and then explained why
that belief was incorrect. The letter stated that the September 21, 2016, email denied
Contractor’s work costs and established the administrative claim was due by March
21, 2017, i.e., six months from the September 21, 2016 email. There was nothing
confusing here. The Commission expressed its position that Contractor’s claim
accrued on September 21, 2016. Contractor chose to ignore this warning, to its own
detriment.10
                                        Conclusion
               For all the above reasons, we affirm the order of the Board.11


                                       _____________________________________
                                       MARY HANNAH LEAVITT, President Judge

Judge Fizzano Cannon did not participate in the decision in this case.




10
   Of course, the extra-contractual statement by the Commission’s counsel is not dispositive of
what the job order contract required of the parties.
11
   Judge Fizzano Cannon did not participate in the decision in this case.
                                              20
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lobar Associates, Inc.,                 :
                   Petitioner           :
                                        :
            v.                          :   No. 1038 CD 2018
                                        :
Pennsylvania Turnpike Commission,       :
                 Respondent             :


                                   ORDER


                 AND NOW, this 1st day of August, 2019 the order of the Board of
Claims, dated June 28, 2018, in the above-captioned matter is hereby AFFIRMED.

                                  _____________________________________
                                  MARY HANNAH LEAVITT, President Judge